01/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0632


                                      DA 19-0632
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                         ORDER

 GREGORY M. SMITH,

              Defendant and Appellant.
                                _________________

       Upon consideration of Appellant’s Unopposed Motion for Extension of Time, and
good cause shown, Appellant is hereby granted an extension of time until February 5, 2021,
within which to file and serve his reply brief.
       No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 January 6 2021